Citation Nr: 1707052	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-24 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU) on an extraschedular basis prior to June 30, 2015.  

3.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU) on a schedular basis from June 30, 2015 onward.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 
INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  In addition to VA treatment records, Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of entitlement to TDIU prior to June 30, 2015 on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, but is not manifested by deficiencies in most areas such as family relations and work like settings, or by total occupational and social impairment.  

2.  From June 30, 2015 onward, the Veteran was in receipt of service connection for PTSD, rated as 50 percent disabling; for hearing loss, evaluated as 30 percent disabling; and for tinnitus, evaluated as 10 percent disabling.  

3.  Since June 30, 2015, the Veteran has had a combined disability rating of 70 percent for his service-connected disorders, with at least one such disorder evaluated as 40 percent disabling.  
4.  With resolution of doubt in the Veteran's favor, the competent and probative evidence of record establishes that from June 30, 2015 onward, the Veteran's service-connected disabilities had been of such severity as to preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience, without regard to nonservice-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  From June 30, 2015 onward the criteria for TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in July 2008.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file, including VA records, private treatment records, and Social Security Administration records.  The Veteran has also provided statements and argument in support of his claim.  He has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in November 2007, February 2009, September 2010 and April 2014.  Those examinations describe the service connected PTSD in sufficient detail for the Board to make an informed decision.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (noting that in the absence of a challenged to the adequacy of a VA examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

The examiner at the April 2014 PTSD VA examination utilized the DSM-5 rather than the DSM-IV.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board on March 27, 2009, which is before August 4, 2014.  Thus, the amended 38 C.F.R. 
§ 4.125 conforming to the DSM-5 is not applicable in the present case; however, the Board finds that its application here reflects the Veteran's PTSD symptoms as shown during his VA treatment and therefore use of the DSM 5 in the most recent examination does not prejudice the Veteran.  Additionally, although the DSM 5 does not utilize GAF scores, there are other GAF scores in the treatment records, such that there is no prejudice to the Board in proceeding to adjudicate the claim.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in April 2014.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Finally, the Board finds there was substantial compliance with the prior remand.  In the February 2014 remand, the AOJ was directed to obtain VA treatment records and to provide the Veteran with a current VA examination for his PTSD and also a social and industrial survey for his TDIU claim.  VA records were obtained and a VA examination was conducted in April 2014.  Accordingly, the Board finds that the AOJ has complied with the instructions of the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating for PTSD

The Veteran filed an increased rating claim for service connection for PTSD in June 2008.  In a March 2009 rating decision the RO continued the Veteran's 50 percent rating, which was assigned since February 27, 2006.  The Veteran filed a timely notice of disagreement to the decision and perfected an appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  A 50 percent rating is assigned when a veteran's psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's psychiatric disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

Throughout his appeal period, the Veteran received treatment for his PTSD at the Huntington VAMC.  Generally, the treatment reflected that the Veteran had chronic PTSD and did not indicate any higher severity than the private evaluations he incurred or the VA examinations he was afforded.  

In November 2007 the Veteran was afforded a VA examination for his PTSD.  The examiner noted the Veteran's prior incidents of seeing and handling dead bodies and being fearful for his life during service.  He recalls frequent feelings of constant danger and recurrent thoughts of being pinned down by enemy soldiers.  The Veteran reported that he was a married male who was seen as an outpatient for a psychological assessment.  He was dressed appropriately with good hygiene and he seemed socially appropriate and understood the instructions for each task.  The Veteran further reported that his PTSD symptoms had gotten worse, including nervousness, sleep disturbance, anxiety, decreased memory, hyper startle response to unexpected noises, nightmares approximately twice a week an avoidance of crowds.  He attended a PTSD group every two weeks at the Mountain Conference Chair in Kentucky.  The Veteran noted that he had a good relationship with his father and mother, and that he was also married with two children.  He described his relationship with his wife as being good and further described that they had been married for 41 years.  The Veteran noted that he was unemployed and had not worked since April 2005 when he had to stop working as a result of his non service connected knee and back disabilities, in addition to his service connected PTSD.  

Upon examination, the examiner noted that the Veteran was alert and oriented to person, place and time.  His speech was clear and coherent and he reported no hallucinations and denied homicidal and suicidal ideations.  The Veteran reported sleep disturbance and loss of interest, in addition to feelings of guilt, fatigue, decreased libido, increased irritability, paranoia, anxiety, depression, recurrent nightmares, exaggerated hyper startle response, efforts to avoid activities, places and people.  The examiner diagnosed the Veteran with PTSD and assigned him a GAF score of 60.  

In the Veteran's June 2008 claim for an increased rating he made a statement regarding how he didn't believe the VA examiners could examine him for 30 minutes and then assess the severity of his PTSD.  See June 2008 Veteran Claim for Increased Rating.  He noted that he was very fortunate to still be married, and that he was also fortunate to have help from his family members.  The Veteran further stated that it has been difficult for him after having to quit work, as it was work that took his mind off of his problems, so he has tried to maintain a positive attitude.  

The Veteran was afforded multiple psychiatric evaluations from the private Mountain Comprehensive Care Clinic.  In August 2008 he was afforded such; the treating psychiatrist found that the Veteran had been seen in both group and individual therapy which helped him deal with his stresses.  The psychiatrist noted that the Veteran had severe depression associated with his severe PTSD.  He noted that he was not only depressed but also that he had insomnia and frequent nightmares.  The Veteran noted that his symptoms had increased in severity in the past year.  The Veteran reported having episodes of severe depression that affected his daily functioning.  He had trouble with concentration and difficulty falling asleep and staying asleep.  He noted that he ability to concentrate was greatly affected by his emotional state, and that such greatly affected his ability to make decisions and follow any daily routine.  The Veteran noted that he liked people but was uncomfortable in large crowds.  The psychiatrist remarked at the end of the assessment that the Veteran was not a "good candidate for gainful employment."  See August 2008 Mountain Comprehensive Care Evaluation.

In February 2009 the Veteran was afforded a VA examination to assess the severity of his PTSD.  At that examination the Veteran reported that he had a good relationship with his family and said that his wife was of "a big help to me."  He looked forward to visits from his daughter and his two grandchildren.  He liked to fish, attend church, and did some wood working.  He also enjoyed doing work on lawn mowers, working around the house, going for walks, watching television and going with his wife to shop.  Upon examination the Veteran appeared clean and casually dressed.  He was cooperative and attentive toward the examiner with appropriate affect.  His mood was good and his attention was intact.  He did not report any hallucinations, panic attacks, ritualistic behavior or homicidal or suicidal thoughts or ideations.  He did report efforts to avoid thoughts, feelings or conversations associated with his in-service trauma.  He also had difficulty falling and staying asleep and some irritability and outbursts of anger.  He noted that he had nightmares about twice a week; the examiner noted that the Veteran's symptoms did not appear to be causing him significant impairment at the time of the examination and were in line with his condition from approximately a year prior.  The Veteran reported that he stopped working in 2005 and that his "nerves" were partially responsible for such decision.  The examiner confirmed the Veteran's diagnosis of PTSD and assigned him a GAF score of 60.  The examiner found that the Veteran experienced an occasional decrease in work efficiency with intermittent periods of the inability to perform occupational tasks due to PTSD signs and symptoms.  

In August 2009 the Veteran submitted a notice of disagreement to the RO's denial for an increase in his rating; in that statement the Veteran noted that he experienced thoughts and memories when he watched television or the news.  See August 2009 Notice of Disagreement.  He further noted that as he got older the thoughts got more frequent.  

In June 2010 the Veteran submitted a lay statement noting that his PTSD had gotten even worse over the years and that he did not believe that the 50 percent was a sufficient rating.  See June 2010 Veteran Lay Statement.  He stated that it was difficult for him to talk to a doctor about the severity of his symptoms and that he believes his problems are a lot worse than even he realizes.  

In September 2010 the Veteran was afforded another VA examination for his PTSD.  At that examination the Veteran reported depressive symptoms occurring frequently.  He noted that certain things would bring on the depressive symptoms.  The Veteran reported that he and his wife were residing in the same house and had dinner every once in a while.  The Veteran further reported that his relationship with his children was "good."  The Veteran reported that he attended church twice a week but was not a member of it.  He noted that he socialized with people there and that he had a few friends he would sit around and talk with.  He noted that his other activities included working on stuff around the house, in the garage.  Upon examination the Veteran's mood was anxious and depressed and his affect was flat.  The Veteran reported that he slept at most 5 hours a night and is up 2-3 times a night.  The Veteran reported that he goes through the house and looks around.  He noted that he had nightmares 2-3 times a week and would wake up drenched in sweat.  The Veteran also reported persistent symptoms of difficulty falling asleep, staying asleep, difficulty concentrating, hypervigilance and exaggerated startle response.  The Veteran reported avoiding crowds and the inability to watch war movies and news.  The Veteran reported that he was previously employed as a truck driver and noted that he quit due to medical and anxiety problems.  He noted that he was currently unemployed and had been since 2005.  The examiner confirmed the Veteran's diagnosis of PTSD and found that he experienced an occasional decrease in work efficiency with intermittent periods of an inability to perform occupational tasks due to PTSD signs and symptoms.  

In February 2011 the Veteran was again afforded a Mountain Comprehensive Care Center evaluation.  At that time the Veteran noted that he did not believe that his symptoms had stabilized despite treatment.  He continued to attend group therapy.  The Veteran noted that he had difficulty with depression and he also had periods of insomnia and frequent nightmares.  He continued to have episodes of depression that affected his daily functioning and he had trouble with his concentration and attention to detail.  He stated he had difficulty falling asleep and staying asleep and reported that he had thoughts that were disturbing to him and prevented him generally from focusing.  He continued to be anxious and fearful of facing the future and was restless and had problems with decisions.  He reported short term memory however his long term memory seemed to be intact.  In summary, the examining psychiatrist found that the Veteran experienced severe symptoms of PTSD that affected his daily functioning in both his employment and social interactions.  

Following a February 2014 Board remand for a VA examination to assess the Veteran's current severity of PTSD, the Veteran was afforded an April 2014 VA examination for his psychiatric disorder.  At that examination the Veteran reported that he experienced sleep disturbance and estimated that he slept approximately four hours per night with medication.  He reported experiencing traumatic dreams about being pinned down by sniper fire, and he reported having such nightmares three to four times a week.  He reported that such thoughts and dreams resulted in severe anxiety, difficulty concentrating and hypervigilance.  He reported that he had a few people who were close to him but indicated generally feelings of mild detachment from others.  He reported irritability and exaggerated startle response in addition to experiencing depressed moods three to four days a week.  He denied crying spells but noted that sometimes he experienced passive thoughts that "sometimes I would be better off not here, and I wonder if I'm doing any good or not."  However, he denied active suicidal ideation.  The Veteran further reported that he lived with his wife of 48 years and that he had two children.  He noted getting "hateful" with his wife more than he should and getting agitated more than he used to.  He noted that things just aggravated him now.  He noted getting along well with his siblings.  He reported that he considered his minister a friend and that he got along well with him but otherwise he kept to himself.  He reported that he used to enjoy hunting but now he has lost interest in it.  

With regard to his occupational and educational situation, the Veteran noted that he was not currently working and indicated that he was supported by his social security benefits.  He reported he was a truck driver but then started having trouble driving because he would start thinking about his in service stressors and would get nervous and anxious, paying less attention to his surroundings.  He reported that he preferred solitary work.  

Upon examination the examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity with s symptoms of PTSD including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.  The examiner confirmed the Veteran's diagnosis of PTSD and assigned him a GAF score of 55.  

After a thorough review of the claims file, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD warrants no more than a 50 percent evaluation for the period on appeal.  First, the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks, impairment of short and long term memory, impaired judgement, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The Veteran noted that he lived with his wife, but stated that it was very hard and noted that he was lucky she stayed with him.  The Veteran's mood was consistently noted as anxious and depressed.  Second, however, the most recent VA examiner found the Veteran did have difficulty in adapting to stressful circumstances and there were deficiencies in family relations and mood, as noted by the Veteran's depression and anxiety.  The Veteran did not exhibit consistent suicidal ideations.  He was found to be fully oriented and his speech was goal-directed; resolving all doubt in favor of the Veteran, the Board finds that 50 percent is warranted.  

A 70 percent evaluation, however, is not for application.  At no point was there occupational and social impairment with deficiencies in most areas such as school, family relations, judgement and thinking with near continuous panic attacks or depression which interfered with his normal activities, nor was there a total inability to establish and maintain effective relationships.  The Veteran noted that although he was depressed and experienced nightmares and stressful thoughts, he was still able to get along with his parents, siblings and his minister, who he considered his friend.  

A 100 percent evaluation, however, is not for application.  At no point was there memory loss for names of relatives or his own name, grossly inappropriate behavior, or total social impairment, as he maintained relationship with his wife and children.  Additionally, he attended church.  The Veteran also consistently denied hallucinations and delusions.  He was also noted to be fully oriented throughout the appeal period.  Accordingly, a 100 percent rating is not warranted.

Extraschedular Considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the diagnostic criteria direct VA to consider all symptoms that impact occupational and social functioning.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

TDIU

In the Veteran's April 2006 claim for TDIU, he noted that his inability to continue driving a truck for employment was due to his nerves, or PTSD.  He also made several other statements regarding his inability to focus while driving due to his loss of concentration and focus.  On his April 2014 social and industrial survey it was noted that the Veteran's education was of high school level and that the two jobs he had maintained post service were at a coal mine and truck driving.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities  affecting a single body system are considered to be one disability.  Id.  In addition, when a Veteran has one disability rated at 50 percent with an additional disability rated at 0 percent or 10 percent, the above-described schedular requirements are considered to have been met.  VBA Fast Letter 13-13 (June 17, 2013).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

From June 30, 2015 onward, the Veteran was service connected for PTSD (50 percent), hearing loss (30 percent) and tinnitus (10 percent).  As one of his disabilities was also rated at 40 percent or more, the Veteran thus meets the scheduler requirements of 38 C.F.R. § 4.16 (a) from June 30, 2015 onward.  Therefore, the question now presented is whether he is capable of performing the physical and mental acts required by employment.
The Veteran was afforded a social and industrial survey in April 2014 that detailed the Veteran's inability to remain focused while driving, elevated anxiety and hypervigilance.  Specifically, the Veteran reported that he would remember being pinned down in trucks during service while he was working and would lose attention of his surroundings.  He noted the biggest reason he drove the truck in the first place was to be by himself, something that he felt was due to his PTSD.  However, he indicated that his other PTSD symptoms of nervousness, anxiety and flashbacks caused him to retire.  

For the reasons set out immediately below, the Board has determined that the Veteran has met the criteria for TDIU on a schedular basis from June 30, 2015 onward.  In this regard, the Board finds that the evidence does not demonstrate an improvement in the Veteran's PTSD symptoms inasmuch that he became capable of obtaining substantial gainful employment, specifically with regard to his level of employment.  Moreover, he has continued to report experiencing symptoms associated with his PTSD which impact his employability, as is indicated in his April 2014 social and industrial survey and VA examination report.  He has specifically reported that he is not able to work due to his inability to focus, concentrate, sleep well and pay attention to his surroundings.  The Board finds the Veteran credible with regard to these reported symptoms.

The Board adds that even assuming the Veteran were able to find employment for which he could be trained, he would still face significant workplace hurdles, such as psychiatric distress as demonstrated by his April 2014 VA psychological examination which documented his depressed mood, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  He has also evidenced limitations to focus and concentration and pain from his service connected PTSD.  At the very least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 C.F.R. § 3.102 (2016).

Hence, the Board finds that the Veteran is not currently able to engage in substantial employment due to impairment caused by service-connected disabilities from June 30, 2015 onward.  As such his schedular claim for TDIU is granted for this period.  


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.  

A total disability rating due to individual unemployability based on service-connected disabilities is granted from June 30, 2015 onward.


REMAND

The Board notes that for the period prior to June 30, 2015, the Veteran does not meet the schedular requirements for consideration of a total rating based on individual unemployability.  38 C.F.R. § 4.16 (a).  He has, however, submitted evidence establishing that his service-connected disabilities prevented him from maintaining substantially gainful employment prior to that date.  Thus, consideration of his claim for a total rating based on individual unemployability prior to June 30, 2015, under 38 C.F.R. § 4.16 (b) is warranted.

The Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in VA's Director of Compensation Service.  The Board may, however, consider whether remand to the RO for referral to the Director of Compensation Service is warranted.  See 38 C.F.R. § 4.16 (b) (providing that where the schedular requirements of 38 C.F.R. § 4.16 (a) are not met, rating Boards should submit the case to the VA Director, Compensation Service for extraschedular consideration); see also VA O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996) (holding that the Board is required to address the issue of entitlement to TDIU under 38 C.F.R. 4.16 (b) in cases where the record contains evidence that the Veteran may be unable to secure or follow a substantially gainful occupation due to his or her service-connected disabilities).
The Board finds that regarding the Veteran's difficulty maintaining employment prior to June 30, 2015, the Veteran has specifically reported that he is unable to work as a result of his service connected PTSD.  See April 2006 Application for Increased Compensation Based on Unemployability.  The Board further notes that the Veteran's occupational efficiency was reduced as a result of his disability, as reflected at his VA examinations in November 2007, February 2009, September 2010 and April 2014.  Moreover, the Veteran submitted private opinions from private psychiatrists opining that the Veteran's psychiatric disabilities, including PTSD, was more than likely the cause of his inability to secure and maintain employment.  Specifically, the Veteran's psychiatric evaluations from Mountain Comprehensive Care Center, including  an evaluation from August 2008, noted that he was unable to maintain substantial employment as a result of his PTSD symptoms.  The psychiatrist specifically stressed the Veteran's inability to concentrate as a result of his PTSD in addition to his disturbance in sleep.  

In light of the evidence discussed above regarding the effect of the Veteran's service-connected disabilities on his ability to maintain employment prior to June 30, 2015, the Board finds that a remand is necessary so that the issue of entitlement to a total rating based on individual unemployability for the period prior to June 30, 2015, on an extraschedular basis under 38 C.F.R. § 4.16 (b), may be referred to the Director of Compensation Service for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  After reviewing the record and conducting any additional development deemed necessary, in accordance with 38 C.F.R. § 4.16 (b), refer the issue of entitlement to a total rating based on individual unemployability due to service-connected disability for the appeal period prior to June 30, 2015, to VA's Director of Compensation Service for adjudication.

2.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case, and given the appropriate opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


